DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An amendment was filed by Applicant on January 05, 2021 and is acknowledged.
Several attempts was made by the examiner to contact the attorney of record but was not successful, in the event that the telephone number on the record has been changed, the applicant is required to update the application file to reflect the new telephone number. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Application No. 14-772866. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the reference application.

Instant Application
Reference Application 14/772866
1. A gyratory crusher hydraulic pressure relief valve comprising: 

a logic element arranged for dumping hydraulic fluid from the hydraulic fluid space, 
the logic element including a plunger having a first plunger surface fluidly connected to the hydraulic fluid in the hydraulic fluid vestibule, and a second plunger surface arranged opposite the first plunger surface, and at least one first control pipe arranged for fluidly connecting the second plunger surface to the hydraulic fluid vestibule, 
wherein the at least one first control pipe is provided with a first supply orifice which restricts the flow of hydraulic fluid from the vestibule towards the second plunger surface to make a time (TC) it takes for the logic element to switch from an open position to a closed position exceed a time (TF) it takes for a closed side setting 
a vertical position of a vertical shaft carrying a crushing head and an inner crushing shell of the gyratory; and a gyratory crusher hydraulic pressure relief valve, the relief valve including 
a hydraulic fluid vestibule arranged to be fluidly connected to a hydraulic fluid space of the gyratory crusher, and 
a logic element arranged for dumping hydraulic fluid from the hydraulic fluid space, 
the logic element including a plunger having a first plunger surface fluidly connected to the hydraulic fluid in the hydraulic fluid vestibule, and a second plunger surface arranged opposite the first plunger surface, and at least one first control pipe arranged for fluidly connecting the second plunger surface to the hydraulic fluid vestibule, 
wherein the at least one first control pipe is provided with a first supply orifice which restricts the flow of hydraulic fluid from (TC) it takes for the logic element to switch from an open position to a closed position exceed a time (TF) it takes for a closed side setting position of the crusher to make one full round.


Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
The terminal disclaimer filed on 01/05/2021 has been disapproved and calls were made with voice messages to Applicant (i.e. Ms. Corinne R. Gorski) about the terminal disclaimer on January 19 and 21, 2021 with no answers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

January 21, 2021

/S.O.B/Examiner, Art Unit 3725                                                                                                                                                                                                        



/FAYE FRANCIS/Primary Examiner, Art Unit 3725